Notice of Pre-AIA  or AIA  Status
 	The present application 16/449,501, filed on 6/24/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	This application is a CON of US Application #15/196,017 filed on 06/28/2016 is now US PAT 10387415
DETAILED ACTION
Claims 1-20 are allowed in this application
Examiner acknowledges applicants’ response filed on 10/25/2021
Drawings
The Drawings filed on 3/4/2019 are acceptable for examination purpose.
Double Patenting
	In view of applicants’ remarks filed on 10/25/2021, the double patent rejection is hereby withdrawn.




Reasons for Allowance

 	The prior art of record do not disclose, make obvious, or otherwise suggest the structure of applicant’s
 	“program instruction to determine, based on the new distribution key, a new data arrangement associated with the set of data, and comparing the new data arrangement with a current data arrangement to determine which data arrangement is more efficient based on resource usage; and
 	“in response to determining that the new data arrangement is more efficient than the current data arrangement, establishing, based on the new distribution key, the new data arrangement in the distributed data cluster environment such that at least a portion of the set of data comprises a different physical location in the new data arrangement”, in claim 1,9;
 	“program instruction to detect a data structure which exceeds a data transmission frequency threshold by detecting data structures using network bandwidth beyond a threshold amount during a particular temporal period; and
 	“program instruction to establish, in the distributed data cluster environment, a new data arrangement by deploying the data structure which exceeds the data transmission frequency threshold to at least a threshold number of partitions in the distributed data cluster environment to reduce overall computing resources utilization such that at least a portion of the set of data comprises a different physical location in the new data arrangement”, in claim 16


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154